                                                                                            FILED
                                                                                   2019 Jun-17 AM 08:36
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

MERON TESFAY YEBIO,                         )
                                            )
      Petitioner,                           )
                                            )
v.                                          )    Case No.: 4:19-cv-00075-AKK -
                                            )    HNJ
WILLIAM BARR, et al.,                       )
                                            )
      Respondents.                          )

                           MEMORANDUM OPINION

      On May 24, 2019, the magistrate judge filed a report recommending this

action be dismissed without prejudice as moot. Doc. 14. The magistrate judge

advised Petitioner of his right to file specific written objections to the report within

fourteen (14) days, and no objections have been received by the court. Id. at 2-3.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly,

Respondents’ motion to dismiss is due to be granted and the petition is due to be

dismissed. A separate order will be entered.

      DONE the 17th day of June, 2019.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE
